

115 HR 3495 IH: Opioid and Heroin Abuse Crisis Investment Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3495IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Ben Ray Luján of New Mexico (for himself, Ms. Michelle Lujan Grisham of New Mexico, Mr. Cohen, Mr. Butterfield, Mr. O'Halleran, Mr. Evans, Mr. Sean Patrick Maloney of New York, Mr. Deutch, Ms. DeGette, Ms. Kuster of New Hampshire, Ms. Jayapal, and Mr. McEachin) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the 21st Century Cures Act to appropriate funds for the Account for the State Response to
			 the Opioid Abuse Crisis through fiscal year 2023, and for other purposes.
	
 1.Short titleThis Act may be cited as the Opioid and Heroin Abuse Crisis Investment Act of 2017. 2.Amendments relating to the Account For the State Response to the Opioid Abuse CrisisSection 1003 of the 21st Century Cures Act (Public Law 114–255; 42 U.S.C. 290ee–3 note) is amended—
 (1)in subsection (b)(3), by adding at the end the following new subparagraph:  (C)Appropriations after fiscal year 2018There is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, to the Account For the State Response to the Opioid Abuse Crisis $500,000,000 for each of fiscal years 2019 through 2023.; and
 (2)in subsection (d)— (A)in paragraph (1), by striking and at the end;
 (B)in paragraph (2), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new paragraph:
					
 (3)services to underserved populations, including Native Americans.. 